—Order unanimously affirmed without costs. Memorandum: Family Court properly determined that the victim’s unsworn, out-of-court statements were sufficiently corroborated by the testimony of a pediatrician and a clinical social worker validator that the victim suffered from child sexual abuse syndrome (see, Matter of Nicole V., 71 NY2d 112; Matter of Linda K., 132 AD2d 149, lv denied 70 NY2d 616). (Appeal from Order of Herkimer County Family Court, LaRaia, J.—Child Abuse.) Present— Green, J. P., Fallon, Wesley, Doerr and Boehm, JJ.